DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bober et al. (US 2020/0153259) in view of Ding et al. (US 2020/0227954) or Kim (US 2017/0288426).
Re claim 1, Bober discloses multiple wireless chargers having, inter alia, a power plug 802, a branch carrier 803, plurality of charging trays (i.e. shown as “big and small devices” in fig 8) wherein the power plug 802 is connected to the branch carrier 803 via a main line (i.e. shown as “cord connected between 802 and 803” in fig 8), and the branch carrier 803 is connected through wireless trays through corresponding branch lines (i.e. shown as “two cords going into separate devices and plug 803” in fig 8), the wireless mobile phone charging tray is internally provided with a wireless charging coil (i.e. shown in fig 3) and circuit board for powering the wireless charger (i.e. not shown but inherent feature in any wireless charger).  Bober further discloses a plurality of chargers placed throughout a piece of furniture via brand lines.  See figures.
Bober does not show the wireless charging surface having magnets for aligning the mobile device to the charging surface.  It is a common knowledge to have placed magnets on the surface of the charger to align the coils of the mobile device with the charging coils in the charger to effectively charge the mobile device.  An example is found in a wireless charger of Ding.  Therefore, it would have been obvious to have placed magnets on the surface of the charger to align the mobile device to the coils of the charger for maximizing the charging power.
Bober does not show multiple wireless charging trays or wireless watch charging tray.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made more than one wireless charger and have made different type of wireless chargers (i.e. watch charger as exemplified in Kim), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Re claim 2, the branch carrier and branch lines are connected via plug-ins (i.e. 605 in fig 6).
Re claim 3, Bober does not disclose the connector between the branch carrier and the branch lines is magnetic.  Having magnetic connectors is known in the art.  For example, Apple MacBook uses magnetic disconnect power connector to prevent the laptop from damage should the charging cord be pulled accidentally.  It would have been obvious to have devised the connector with a magnetic connector to prevent damage to the device should the cord get entangled accidentally.
Re claim 4, Bober does not specifically disclose the claimed types of power plugs.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected any appropriate power plugs, since it has been held to be within the general skill of a worker in the art to select a known materiale based on its suitability for the intended use as a matter of obvious design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Byrne et al. (US 2018/0191178) teaches wireless charger having multiple chargers connected via branch lines and placed in different area of a couch/sofa.
WO document (WO 2011011681 A2) teaches a plurality of wireless charger connected to a branch carrier.

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087